DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 6/30/2021, is acknowledged. Claim 22 is newly entered. Claims 1, 16 – 17, and 20 – 21 are amended. Claims 16 – 21 remain withdrawn. Claims 1 – 2, 6 – 15, and 22 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claims 1 – 2, 6 – 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0011050 (“Poole”; of record) in view of “Amorphous multielementary alloys: A preparation route for shape memory alloys”, 2006. Journal of Alloys and Compounds, Vol 434-435, pp 268-271 (“Ochin”; cited in IDS of 03/29/2018 and of record), US 2012/0067468 (“Iorio”; of record), and US 2006/0144475 (“Inoue”; of record).
1, Poole teaches a metal alloy composition ([0054], L 1) comprising: an amorphous or crystalline metal matrix ([0039], L 1-2); and a metal particle dispersed in the metal matrix ([0052], L 6-12 & 20-21), wherein the metal alloy composition, in one embodiment, has the formula (Zr, Ti)a(Ni, Cu, Fe)b(Be, Al, Si, B)c, wherein a, b, and c each represents an atomic percentage ([0054], L 1-3). In one embodiment, a is in the range of from 30 to 75, b is in the range of from 5 to 60, and c is in the range of from 0 to 50 in atomic percentages ([0054], L 3-6). Thus, Poole teaches that the metal alloy composition includes at least one early transition metal, Zr and/or Ti, and at least one late transition metal, Ni, Cu, and/or Fe.
Further, the Examiner asserts that the aforementioned embodiment taught by Poole exhibits a ratio of an atomic number of the late transition metal(s) relative to a sum of atomic numbers of the early transition metal(s) and the late transition metal(s) equal to b/(a+b), at a minimum of 5/(75+5) = 0.0625 and at a maximum of 60/(30+60) = 0.667.
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the claimed range of ratios between the atomic number of the late transition metal(s) and the sum of atomic numbers of the early transition metal(s) and the late transition metal(s) claimed in the instant claim (about 0.4 to about 0.5) lies inside the range taught by Poole (0.0625-0.667).
Moreover, Poole teaches one example of an amorphous alloy composition (Table 1, Alloy 19) having 25 at% Co, and 55 at% Zr. This amorphous alloy has a ratio of an atomic number of the late transition metal(s) relative to a sum of atomic numbers of the early transition metal(s) and the late transition metal(s) equal to b/(a+b), of (25)/(25+55) = 0.455. Thus, Poole teaches example alloys having a ratio which falls within the claimed ratio range of instant claim 1.

Ochin teaches a method of processing amorphous materials (Abstract). Ochin teaches that multielementary alloys of the A:B type are used, where “A”=(Ti, Zr, Hf) and “B”=(Ni, Co, Cu, Pd, Sn). Thus, Ochin teaches the use of amorphous alloys having a relatively similar composition to that of Poole. Further, Ochin teaches that the alloys are prepared by melting the constituent alloys in a crucible and then casting in a cooled mold (S 2, Par 1, L 1-3). Solidified ingots are then re-melted and rapidly solidified into cast ribbons (S 2, Par 1, L 3-5) to obtain either fully amorphous materials or a mixture of B2 (austenite) or B19 (martensite) crystals in an amorphous matrix (S 2, Par 3, L 1-3). Ochin teaches that applying a crystallization thermal treatment to these materials results in the formation of B2 (austenite) or a mixture of B2 (austenite) and B19 (martensite) crystals (S 2, Par 3, L 3-4), with those materials that obtain a martensitic phase demonstrating superelastic characteristics (Abstract, L 7-8; S 3, L 12-15).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ochin into Poole and process the metal alloy composition by first melting constituent alloys and solidifying, then remelting and undergoing rapid solidification to form an amorphous metal, and then conducting thermal crystallization treatment to generate B2 austenite and B19 martensite crystals within the amorphous matrix. This processing method would cause the material to demonstrate superelastic characteristics.
Moreover, Iorio teaches an amorphous alloy ([0002]), wherein silicon is present in an amount of 0.1-2 at% ([0035]). Iorio teaches that including silicon in such an amount improves thermal stability of the amorphous alloy. Having silicon in an amount greater or less than the taught range results in decreased thermal stability ([0034]; [0036]).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the silicon content claimed in the instant claim (greater than 0 at% and less than about 2 at%) overlaps the range taught by Poole in view of Ochin, Iorio, and Inoue (0.1-2 at%).
Further, Inoue teaches an alloy which comprises 90 vol% or more of an amorphous phase ([0014], L 1-4), which may contain principal constituent elements Cu (i.e. a late transition metal) and Zr/Hf (i.e. early transition metals), as well as small amounts of other constituents ([0014], L 5-14). As such, Inoue teaches an alloy which has a similar composition to both that taught by Poole as well as is claimed. Inoue teaches that the alloy may contain additional elements in small amounts, such as 0-5 at% Sn ([0014], L 5-14; [0028]). Moreover, Inoue teaches that the addition of Sn in this amount increases the range of the supercooled liquid region, and if 5 at% is exceeded, the amorphous-forming ability of the alloy is deteriorated ([0028]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Inoue into Poole and provide the metal alloy composition with 0-5 at% Sn. Providing Sn in such an amount increases the range of the supercooled liquid region, whilst maintaining the amorphous-forming ability of the alloy.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Sn content claimed in the instant claim (greater than 0 at% and less than 
Regarding claim 2, Poole is silent as to the range of the supercooling liquid region of the metal alloy composition. Poole does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0054], L 1-6), and even more so when incorporating the additional alloying elements taught by Iorio and Inoue, and Ochin teaches a substantially similar processing method that includes the steps of fusing (melting) an ingot (S 2, Par 1, L 3-5), rapidly solidifying the melted ingot to produce an amorphous material (S 2, Par 3, L 1-3), and then processing the amorphous material through a thermal crystallization treatment to generate B2 and B19 crystals (S 2, Par 3, L 3-4) thus imparting superelastic characteristics to the material (Abstract, L 7-8; S 3, L 12-15).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Poole in view of Ochin, Iorio, and Inoue would possess a substantially similar supercooling liquid region range as claimed absent evidence or persuasive reasoning to the contrary due to substantially similar chemical compositions and processing methods.
Regarding claim 6, Poole teaches that in one embodiment, the metal alloy composition has the formula (Zr, Ti)a(Ni, Cu, Fe)b(Be, Al, Si, B)c, wherein a, b, and c each represents an atomic percentage ([0054], L 1-3). In one embodiment, a is in the range of from 30 to 75, b is in the range of from 5 to 60, and c is in the range of from 0 to 50 in atomic percentages ([0054], L 3-6). 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as Chemical Formula 1 as claimed in the instant claim lies inside the modified chemical formula range taught by Poole in view of Ochin, Iorio, and Inoue.
Regarding claim 7, Poole is silent as to the martensitic transformation stress of the metal particle. Poole does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0054], L 1-6), and even more so when incorporating the additional alloying elements taught by Iorio and Inoue, and Ochin teaches a substantially similar processing method that includes the steps of fusing (melting) an ingot (S 2, Par 1, L 3-5), rapidly solidifying the melted ingot to produce an amorphous material (S 2, Par 3, L 1-3), and then processing the amorphous material through a thermal crystallization treatment to generate B2 and B19 crystals (S 2, Par 3, L 3-4) thus imparting superelastic characteristics to the material (Abstract, L 7-8; S 3, L 12-15).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Poole in view of Ochin, Iorio, and Inoue would possess a substantially similar martensitic transformation stress as claimed absent evidence or persuasive reasoning to the contrary due to substantially similar chemical compositions and processing methods.
Regarding claim 8, Poole is silent as to the maximum recovery stress of the metal particle. Poole does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0054], L 1-6), and even more so when incorporating the additional alloying elements taught by Iorio and Inoue, and Ochin teaches a substantially similar processing method that includes the steps of fusing (melting) an ingot (S 2, Par 1, L 3-5), rapidly solidifying the melted ingot to produce an amorphous material (S 2, Par 3, L 1-3), and then processing the amorphous material through a thermal crystallization treatment to generate B2 and B19 crystals (S 2, Par 3, L 3-4) thus imparting superelastic characteristics to the material (Abstract, L 7-8; S 3, L 12-15).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Poole in view of Ochin, Iorio, and Inoue would possess a substantially similar maximum recovery stress as claimed absent evidence or persuasive reasoning to the contrary due to substantially similar chemical compositions and processing methods.
9, Poole is silent as to the maximum recovery strain of the metal particle measured under an 8% strain condition. Poole does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0054], L 1-6), and even more so when incorporating the additional alloying elements taught by Iorio and Inoue, and Ochin teaches a substantially similar processing method that includes the steps of fusing (melting) an ingot (S 2, Par 1, L 3-5), rapidly solidifying the melted ingot to produce an amorphous material (S 2, Par 3, L 1-3), and then processing the amorphous material through a thermal crystallization treatment to generate B2 and B19 crystals (S 2, Par 3, L 3-4) thus imparting superelastic characteristics to the material (Abstract, L 7-8; S 3, L 12-15).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Poole in view of Ochin, Iorio, and Inoue would possess a substantially similar maximum recovery strain as claimed absent evidence or persuasive reasoning to the contrary due to substantially similar chemical compositions and processing methods.
Regarding claim 10, Poole is silent as to the temperature range of an austenite phase. Poole does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0054], L 1-6), and even more so when incorporating the additional alloying elements taught by Iorio and Inoue, and Ochin teaches a substantially similar processing method that includes the steps of fusing (melting) an ingot (S 2, Par 1, L 3-5), rapidly solidifying the melted ingot to produce an amorphous material (S 2, Par 3, L 1-3), and then processing the 
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Poole in view of Ochin, Iorio, and Inoue would possess a substantially similar temperature range of an austenite phase as claimed absent evidence or persuasive reasoning to the contrary due to substantially similar chemical compositions and processing methods.
Regarding claim 11, the claim limitation “the austenite phase is transited into one phase of a B19 phase, an R phase, and a B19' phase by stress application” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Regarding claim 12, the claim limitation “the austenite phase is transited into a B19' phase by stress application, and may be recovered to the austenite phase by removal of the applied stress” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the 
Regarding claim 13, Poole is silent as to the temperature corresponding to a crossing point of the metal particle between a plastic deformation critical stress curve and a martensite phase induction critical stress curve depending on temperature changes, as well as the martensite transformation starting and transformation finishing temperatures and the austenite transformation starting and transformation finishing temperatures. Poole does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0054], L 1-6), and even more so when incorporating the additional alloying elements taught by Iorio and Inoue, and Ochin teaches a substantially similar processing method that includes the steps of fusing (melting) an ingot (S 2, Par 1, L 3-5), rapidly solidifying the melted ingot to produce an amorphous material (S 2, Par 3, L 1-3), and then processing the amorphous material through a thermal crystallization treatment to generate B2 and B19 crystals (S 2, Par 3, L 3-4) thus imparting superelastic characteristics to the material (Abstract, L 7-8; S 3, L 12-15).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Poole in view of Ochin, Iorio, and Inoue would possess both a substantially similar temperature corresponding to a crossing point of the metal particle between a plastic deformation critical stress curve and a martensite phase induction critical stress curve depending on temperature changes and transformation starting and finishing temperatures for both the austenite and martensite phases as 
Regarding claim 14, Poole teaches that the metal alloy composition may be in the form of a BMG part, or product ([0007]). Further, Poole teaches that this part can be a part of a display, such as a digital display, a TV monitor, an electronic-book reader, a portable web-browser (e.g., iPad™), and a computer monitor. It can also be an entertainment device, including a portable DVD player, conventional DVD player, Blue-Ray disk player, video game console, music player, such as a portable music player (e.g., iPod™), etc. It can also be a part of a device that provides control, such as controlling the streaming of images, videos, sounds (e.g., Apple TV™), or it can be a remote control for an electronic device. It can be a part of a computer or its accessories, such as the hard drive tower housing or casing, laptop housing, laptop keyboard, laptop track pad, desktop keyboard, mouse, and speaker. The article can also be applied to a device such as a watch or a clock ([0062]).
Regarding claim 15, Poole teaches that the part may be a bulk structural specimen having dimensions in the millimeter, centimeter, or meter range ([0028]). An ordinarily skilled artisan would appreciate the prima facie case that a part having dimensions in the millimeter, centimeter, or meter range would have a thickness greater than 100 μm.
Regarding claim 21, as previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Inoue into Poole and provide the metal alloy composition with 0-5 at% Sn. Providing Sn in such an amount increases the range of the supercooled liquid region, whilst maintaining the amorphous-forming ability of the alloy.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of .

Claims 1 – 2 and 7 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2015-0141103 (“Hong”; cited in IDS of 04/06/2020 and of record, herein citing English machine translation provided with the correspondence mailed 10/02/2020) in view of “Amorphous multielementary alloys: A preparation route for shape memory alloys”, 2006. Journal of Alloys and Compounds, Vol 434-435, pp 268-271 (“Ochin”; cited in IDS of 03/29/2018 and of record) and US 2012/0067468 (“Iorio”; of record).
Regarding claim 1, Hong teaches a metal alloy composition ([0009]) comprising: an amorphous metal matrix ([0009], L 1-2); and a metal particle dispersed in the metal matrix ([0009, L 2-3]), wherein the metal alloy composition includes the elements zirconium, titanium, copper, nickel, and tin ([0008]). Thus, Hong teaches that the metal alloy composition contains the early transition metals titanium and zirconium, as well as the late transition metals nickel and copper.
Hong teaches that tin may be present in 2-2.7 at% ([0017]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the tin content claimed in the instant claim (greater than 0 at% and less or equal to about 2 at%) overlaps the range taught by Hong (2-2.7 at%).
Hong teaches that titanium may be present in 40-55 at%, zirconium may be present in 0-8 at%, nickel may be present in 6.5-7.9 at%, and copper may be present in 35-42 at% ([0013]-[0016]). Thus, The Examiner asserts that the metal alloy composition taught by Hong exhibits a ratio of an atomic number of the late transition metal(s) relative to a sum of atomic numbers of the 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the claimed range of ratios between the atomic number of the late transition metal(s) and the sum of atomic numbers of the early transition metal(s) and the late transition metal(s) claimed in the instant claim (about 0.4 to about 0.5) lies inside the range taught by Hong (0.40-0.56).
Hong does not explicitly teach that the particle dispersed in the metal matrix has hyperelasticity. Hong does teach that the metal particles are shape memory particles ([0009]), and that the shape memory metal particles may have a work hardening characteristic by stress-induced martensitic transformation at room temperature deformation ([0011]). Further, Hong teaches that the shape memory metal particles included in the amorphous metal base during plastic deformation of the material may induce uniform deformation throughout the material by inducing the formation of a large number of shear bands by deformation at the interface with the amorphous base ([0024]). The instant specification discloses that the hyperelasticity of a metal particle is attributed to the phase transition from B2 phase to B19’ phase (Instant Application: P 11, L 16-23). Similarly, Hong teaches that a phase transformation from the B2 phase to the B19’ phase occurs within the metal particles during deformation of the material ([0037]). Thus, as Hong teaches the same phase change for a substantially similar material, it would be expected that the shape memory metal particles taught by Hong exhibit a hyperelasticity effect.
Additionally, Ochin teaches a method of processing amorphous materials (Abstract). Ochin teaches that multielementary alloys of the A:B type are used, where “A”=(Ti, Zr, Hf) and “B”=(Ni, 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ochin into Hong and process the metal alloy composition by first melting constituent alloys and solidifying, then remelting and undergoing rapid solidification to form an amorphous metal, and then conducting thermal crystallization treatment to generate B2 austenite and B19 martensite crystals within the amorphous matrix. This processing method would cause the material to demonstrate superelastic characteristics.
Hong does not explicitly teach that the metal alloy composition contains silicon.
Iorio teaches an amorphous alloy ([0002]), wherein silicon is present in an amount of 0.1-2 at% ([0035]). Iorio teaches that including silicon in such an amount improves thermal stability of the amorphous alloy. Having silicon in an amount greater or less than the taught range results in decreased thermal stability ([0034]; [0036]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Iorio into Hong and provide the metal alloy composition with 0.1-2 at% Si. Such an amount provides an amorphous alloy with improved thermal stability.
prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the silicon content taught by Hong in view of Ochin and Iorio (0.1-2 at%) either overlaps with or falls within the silicon content claimed in the instant claim (greater than 0 at% and less than about 2 at%).
Regarding claim 2, Hong is silent as to the range of the supercooling liquid region of the metal alloy composition. Hong does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0013]-[0017]), and Ochin teaches a substantially similar processing method that includes the steps of fusing (melting) an ingot (S 2, Par 1, L 3-5), rapidly solidifying the melted ingot to produce an amorphous material (S 2, Par 3, L 1-3), and then processing the amorphous material through a thermal crystallization treatment to generate B2 and B19 crystals (S 2, Par 3, L 3-4) thus imparting superelastic characteristics to the material (Abstract, L 7-8; S 3, L 12-15).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Hong in view of Ochin and Iorio would possess a substantially similar supercooling liquid region range as claimed absent evidence or persuasive reasoning to the contrary due to substantially similar chemical compositions and processing methods.
Regarding claim 7, Hong is silent as to the martensitic transformation stress of the metal particle. Hong does teach that the metal alloy composition has a chemical composition that is 
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Hong in view of Ochin and Iorio would possess a substantially similar martensitic transformation stress as claimed absent evidence or persuasive reasoning to the contrary due to substantially similar chemical compositions and processing methods.
Regarding claim 8, Hong is silent as to the maximum recovery stress of the metal particle. Hong does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0013]-[0017]), and Ochin teaches a substantially similar processing method that includes the steps of fusing (melting) an ingot (S 2, Par 1, L 3-5), rapidly solidifying the melted ingot to produce an amorphous material (S 2, Par 3, L 1-3), and then processing the amorphous material through a thermal crystallization treatment to generate B2 and B19 crystals (S 2, Par 3, L 3-4) thus imparting superelastic characteristics to the material (Abstract, L 7-8; S 3, L 12-15).
prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Hong in view of Ochin and Iorio would possess a substantially similar maximum recovery stress as claimed absent evidence or persuasive reasoning to the contrary due to substantially similar chemical compositions and processing methods.
Regarding claim 9, Hong is silent as to the maximum recovery strain of the metal particle measured under an 8% strain condition. Hong does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0013]-[0017]), and Ochin teaches a substantially similar processing method that includes the steps of fusing (melting) an ingot (S 2, Par 1, L 3-5), rapidly solidifying the melted ingot to produce an amorphous material (S 2, Par 3, L 1-3), and then processing the amorphous material through a thermal crystallization treatment to generate B2 and B19 crystals (S 2, Par 3, L 3-4) thus imparting superelastic characteristics to the material (Abstract, L 7-8; S 3, L 12-15).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Hong in view of Ochin and Iorio would possess a substantially similar maximum recovery strain 
Regarding claim 10, Hong is silent as to the temperature range of an austenite phase. Hong does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0013]-[0017]), and Ochin teaches a substantially similar processing method that includes the steps of fusing (melting) an ingot (S 2, Par 1, L 3-5), rapidly solidifying the melted ingot to produce an amorphous material (S 2, Par 3, L 1-3), and then processing the amorphous material through a thermal crystallization treatment to generate B2 and B19 crystals (S 2, Par 3, L 3-4) thus imparting superelastic characteristics to the material (Abstract, L 7-8; S 3, L 12-15).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Hong in view of Ochin and Iorio would possess a substantially similar temperature range of an austenite phase as claimed absent evidence or persuasive reasoning to the contrary due to substantially similar chemical compositions and processing methods.
Regarding claim 11, the claim limitation “the austenite phase is transited into one phase of a B19 phase, an R phase, and a B19' phase by stress application” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious 
Moreover, Hong does teach that the austenite (B2) phase is transited into a B19’ phase by stress application ([0037]).
Regarding claim 12, the claim limitation “the austenite phase is transited into a B19' phase by stress application, and may be recovered to the austenite phase by removal of the applied stress” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Moreover, Hong does teach that the austenite (B2) phase is transited into a B19’ phase by stress application ([0037]).
Regarding claim 13, Hong is silent as to the temperature corresponding to a crossing point of the metal particle between a plastic deformation critical stress curve and a martensite phase induction critical stress curve depending on temperature changes, as well as the martensite transformation starting and transformation finishing temperatures and the austenite transformation starting and transformation finishing temperatures. Hong does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0013]-[0017]), and Ochin teaches a substantially similar processing method that includes the steps of fusing (melting) an ingot (S 2, Par 1, L 3-5), rapidly solidifying the melted ingot to produce an amorphous material (S 2, Par 3, L 1-3), and then processing the amorphous material through a 
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Hong in view of Ochin and Iorio would possess both a substantially similar temperature corresponding to a crossing point of the metal particle between a plastic deformation critical stress curve and a martensite phase induction critical stress curve depending on temperature changes and transformation starting and finishing temperatures for both the austenite and martensite phases as claimed absent evidence or persuasive reasoning to the contrary due to substantially similar chemical compositions and processing methods.
Regarding claim 14, Hong teaches that the metal alloy composition is a material ([0001]). An ordinarily skilled artisan would appreciate a material to be a product, by the broadest reasonable interpretation of the limitation. For example, the Merriam-Webster definition of a product is “something produced”. The metal alloy composition taught by Hong fits such a description, and as such may be defined as a product.
Regarding claim 15, Hong teaches examples of the material, wherein the sample size is 5 mm ([0062]; Table 2, Ex 1-5). This size falls within the claimed thickness range of greater than or equal to about 100 micrometers.


Response to Arguments
Applicant’s remarks filed 6/30/2021 are acknowledged and have been fully considered. Applicant has argued that the combination of secondary reference Inoue with primary reference Poole is improper, as one of ordinary skill would not possess the requisite motivation to add Sn to modified Poole because modified Poole includes the early transition metal, titanium. Applicant argues that Inoue advises against the use of significant amounts of titanium in such alloys, and cites [0010]-[0011] of Inoue in making this argument, paired with all example alloys of Inoue, none of which contain titanium. The Examiner respectfully finds this argument to be unpersuasive.
Of first note, the Examiner asserts that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference (e.g. a lack of titanium as advised by Inoue); nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The Examiner maintains that Inoue teaches primarily amorphous alloys, which benefit from the inclusion of 0-5 at% Sn. The Examiner asserts that the benefit – that is, that the taught Sn content increases the range of the supercooled liquid region, whilst maintaining the amorphous-forming ability of the alloy, would also be appreciated in the amorphous alloys of Poole. Even further, there is no presented evidence that such a benefit would not be appreciated in alloys containing any amount of Ti. As such, it would have been obvious to an ordinarily skilled artisan to add Sn in such an amount to modified Poole.
Further, the Examiner notes that there is no express requirement in Poole for the inclusion of any titanium. Indeed, numerous inventive alloy examples of Poole contain no titanium at all (see Table 1, Alloys 6-7, 12-14 & 19, for example). Indeed, the formula recited by Poole ([0054], L 1-3) does not expressly require the presence of any titanium whatsoever. Thus, even if it were 
Applicant argues further that the present claims distinguish over modified Poole, as they now require that a ratio of an atomic number (percent) of the amount of the at least one late transition metal (LTM), to which Cu belongs, relative to a sum of atomic numbers (percents) of at least one early transition metal (ETM) and at least one late transition metal (LTM) is about 0.4 to about 0.5. That is, as the metal alloy of claim 1 comprises at least one ETM, at least one LTM, silicon (Si), and tin(Sn), the amount of Cu, which belongs to LTM, cannot be equal to or greater than 50 atomic% based on the total atomic numbers of the ETM and LTM. The Examiner respectfully finds this argument unpersuasive.
As discussed previously, the Examiner asserts that the aforementioned embodiment taught by Poole and cited in the rejection of claim 1 exhibits a ratio of an atomic number of the late transition metal(s) relative to a sum of atomic numbers of the early transition metal(s) and the late transition metal(s) equal to b/(a+b), at a minimum of 5/(75+5) = 0.0625 and at a maximum of 60/(30+60) = 0.667.
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the claimed range of ratios between the atomic number of the late transition metal(s) and the sum of atomic numbers of the early transition metal(s) and the late transition metal(s) claimed in the instant claim (about 0.4 to about 0.5) lies inside the range taught by Poole (0.0625-0.667).

Applicant argues further that Inoue merely provides one example alloy, Example 22, which contains Sn, and the amount of Sn in Example 22 of Inoue is not within the claimed range of greater than 0 at% and equal to or less than 2 at% as required of the presently claimed alloy. The Examiner respectfully finds this argument unpersuasive.
As discussed previously, Inoue teaches an Sn content range of 0-5 at% Sn. As Inoue teaches that the Sn content is beneficial across the entirety of the taught range, the Examiner maintains the prima facie case of obviousness. The lack of an express example in the secondary reference Inoue having an Sn content which falls within Applicant’s claimed range does not preclude the overall content range of Inoue from meeting the claimed Sn content.

With respect to the rejection of claim 1 by modified Hong, Applicant has argued that the Office has not presented a sufficient case for prima facie obviousness pertaining to hypereleastic characteristics of the metal particle found within the metal alloy composition. Applicant alleges that since Hong has a Cu content which does not meet the requirements of the formula recited in instant claim 6, the alloy cannot possess such characteristics. The Examiner respectfully finds this argument unpersuasive.
The Examiner notes that the formula recited in instant claim 6 is not required in instant claim 1. As such, Applicant’s arguments are not commensurate with the scope of the subject matter 

Of further note, as the rejection of claim 1 is maintained by the Examiner, claims 16 – 21 will not be rejoined at this time. Future consideration for rejoinder may be given at the time claim 1 is found to be allowable, and if claims 16 – 21 are amended to contain all the limitations of the allowed claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735